Citation Nr: 1012684	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-10 880	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability to include as secondary to the Veteran's service-
connected total right knee replacement.

2.  Entitlement to service connection for a left shoulder 
disability to include as secondary to the Veteran's service-
connected total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to 
June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The record reflects that the Veteran was scheduled for a 
video hearing in February 2009.  However, the Veteran did 
not attend the video hearing and subsequently withdrew his 
request for a hearing.  38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

On January 25, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


